Case 19-40054      Doc 5    Filed 01/06/19 Entered 01/06/19 22:41:11           Main Document
                           UNITED STATESPg   1 of 8
                                           BANKRUPTCY    COURT
                             EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                        )
CHARLOTTE COOLEY,                             )             Case No.: 19-40054
                                              )             Chapter 13
SSN: XXX-XX-3228                              )             Hearing Date:
                                              )             Hearing Time:
Debtor(s)                                     )             Hearing Loc:
                                              )

                                     CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,          ___ Included
          which may result in a partial payment or no               _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                    X_ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $750.00 per month for 60 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
Case 19-40054 Doc 5 Filed 01/06/19 Entered 01/06/19 22:41:11 Main Document
   (C) A total of $___________ through Pg   2 of 8
                                          ____________,   then $_______ per month for
       ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

  CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)

3.3       Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT


  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT              EST MONTHS REMAINING


  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
                                                2
Case 19-40054 Doc 5 Filed 01/06/19 Entered 01/06/19 22:41:11                   Main Document
                                              Pg 3 of
  below or as adjusted by the creditor under terms of the
                                                      8 loan agreement.

  CREDITOR NAME                MONTHLY PAYMENT



  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:

  CREDITOR NAME                MONTHLY PAYMENT                      BY DEBTOR/TRUSTEE


  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:

  CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE




 3.4     Attorney Fees. Pay Debtor's attorney $1400 in equal monthly payments over 18
  months (no less than 18 months). Any additional fees allowed by the Court shall be paid
  pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
  paragraph]

 3.5    Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows:

  CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST RATE
                                                    48 months


  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with 6.75% interest:

  CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/ INTEREST
                                                     60 months




                                                3
Case 19-40054 Doc 5 Filed 01/06/19 Entered 01/06/19 22:41:11 Main Document
  (C) Secured claims subject to modification.  Pg 4 Pay
                                                     of 8 all other secured claims the fair market
  value of the collateral, as of the date the petition was filed, in equal monthly payments over
  the period set forth below with 6.75% interest and with any balance of the debt to be paid as
  non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
  period is set forth below for a claim to be paid under this paragraph, the claim will be paid
  over the plan length.

  CREDITOR              BALANCE DUE        FMV         REPAY PERIOD          TOTAL w/ INTEREST
 Wells Fargo            $61,896          $27,000       60 months             $32,984.78


  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
  shall be paid in equal monthly installments over the period and with interest as identified
  below:

  CREDITOR       EST BALANCE TRUSTEE/CO-DEBTOR           PERIOD          INTEREST RATE




  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.


 3.6     Additional Attorney Fees. Pay $2400 of Debtor's attorney's fees and any additional
 Debtor's attorney's fees allowed by the Court.

 3.7     Pay sub-paragraphs concurrently:

   (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
   guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
   pay claim in full with interest rate as identified below:

  CREDITOR NAME         EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE



   (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
   recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
   by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
   Regular payments that become due after filing shall be paid directly by Debtor(s):

  CREDITOR              TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE




                                                   4
Case 19-40054 Doc 5 Filed 01/06/19 Entered 01/06/19 22:41:11 Main Document
 3.8    Priority Claims. Pay priority claims   Pg 5allowed
                                                    of 8 under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

  CREDITOR NAME                         TOTAL AMOUNT DUE
 St. Louis County Assessor              $233.28

  3.9      Pay the following sub-paragraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $16,443. Amount required to be paid to non-priority unsecured creditors as determined by
  §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $2000. Amount required to be
  paid to nonpriority unsecured creditors as determined by §1325(b) calculation: $0. Debtor
  guarantees a minimum of $2000 (Dollar amount or 100%) will be paid to non-priority
  unsecured creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s). (Choose one).
      □ Any deficiency shall be paid as non-priority unsecured debt.
        □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
        files an amended claim showing the secured and unsecured deficiency (if any) still owed
        after sale of the surrendered collateral.

  CREDITOR                    COLLATERAL


  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:

  CREDITOR                    CONTRACT/LEASE


 Part 4.          OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

 4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

 4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
 the plan shall not be binding on the creditor.

 4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
 payment to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

 4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
 necessary for the protection of life, health or property and consent cannot be obtained readily.

                                                  5
Case 19-40054 Doc 5 Filed 01/06/19 Entered 01/06/19 22:41:11 Main Document
 4.7      All secured creditors shall retain thePg    6 ofsecuring
                                                   liens   8       their claims until the earlier of the
 payment of the underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
 consumer goods as well as judicial liens which impair exemptions and said creditors will not
 retain their liens if the court enters an order granting Debtor's request to avoid the liens.

 4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
 applied to the amount owed such claimant.

 Part 5.          NONSTANDARD PLAN PROVISIONS

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
 nonstandard provision is a provision not otherwise included in the Official Form or Local Form
 or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “included” in
 Part 1 of this Plan:

 5.1
       _________________________________________________________________________
 _______________________________________________________________________________
 ______________________________________________________________________________

 5.2
       _________________________________________________________________________
 _______________________________________________________________________________
 ______________________________________________________________________________

 Part 6.         VESTING OF PROPERTY OF THE ESTATE

 6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

 Part 7.         CERTIFICATION

 The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
 provisions in this Plan are identical to those contained in Official Local Form 13 of the
 Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


 DATE:January 6, 2019            DEBTOR:/s/ Charlotte Cooley__


 DATE:January 6, 2019            /s/ Frank R. Ledbetter______
                                 Frank R. Ledbetter, MBE#53521;Fed#53521MO
                                 Attorney for Debtor(s)
                                 141 N. Meramec Avenue, Suite 24
                                 Saint Louis, MO 63105
                                 (314) 535-7780 Telephone
                                 (314) 533-7078 Facsimile
                                 stlatty@gmail.com

                                                    6
Case 19-40054      Doc 5    Filed 01/06/19    Entered 01/06/19 22:41:11         Main Document
                                             Pg 7 of 8


                                  CERTIFICATE OF SERVICE

The undersigned certifies that a true copy of the above was sent electronically to the following
parties on this 6th day of January 2019:

Office of the U. S. Trustee
111 S. 10th Street, Suite 6353
St. Louis, MO 63102

Chapter 13 Trustee
PO Box 430908
St. Louis, MO 63143

The undersigned certifies that a true copy of the above was sent by U. S. Mail, First Class,
postage pre-paid on this 6th day of January 2019 to the following parties:

Ally Financial
Attn: Bankruptcy Dept.
PO Box 380901
Bloomington, MN 55438

AT & T DirecTV
c/o I C System, Inc.
Attn: Bankruptcy
PO Box 64378
St. Paul, MN 55164

AT & T Mobility
Enhanced Recovery Corporation
Attn: Bankruptcy
PO Box 3860
Chesterfield, MO 63006

BJC Healthcare
PO Box 958410
Saint Louis, MO 63195-8410

Cashnet USA
175 West Jackson Street, Suite 1000
Chicago, IL 60604

Chase Bank, USA, NA
c/o ARS National Services, Inc.
PO Box 469046
Escondido, CA 92046-9046



                                                 7
Case 19-40054 Doc 5        Filed 01/06/19    Entered 01/06/19 22:41:11   Main Document
 Chase Card Services                        Pg 8 of 8
 Correspondence Dept.
 PO Box 15298
 Wilmington, DE 19850

Christian Hospital NE
11133 Dunn Road
Saint Louis, MO 63136

Metropolitan St. Louis Sewer District
2350 Market Street
Saint Louis, MO 63103

Missouri Credit Union
Attn: Bankruptcy
PO Box 1795
Columbia, MO 65205

Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105

St. Louis County Collector of Revenue
41 S. Central
Saint Louis, MO 63105

Wells Fargo Home Mortgage
Attn: Bankruptcy
PO Box 10335
Des Moines, IA 50306

                                    /s/ Frank R. Ledbetter____




                                              8
